Citation Nr: 1220747	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-39 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for an eye disability (compound myopic astigmatism). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 1998 and from January 2009 to January 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, under the Benefits Delivery at Discharge (BDD) program.  An August 2007 rating decision readjudicated the claim, addressing it as one to reopen a prior claim denied by a final decision (but afforded de novo review); the Veteran properly perfected his appeal from the June 2004 rating decision, and the claim is characterized accordingly.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  The Virtual VA paperless claims processing system is utilized to facilitate quick processing of claims under the BDD program,.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In April 2012 correspondence the Veteran's representative waived RO initial consideration of any evidence not previously considered and confirmed that the Veteran did not wish to have a hearing.


FINDING OF FACT

The Veteran's compound myopic astigmatism, of itself, is a refractive error that is congenital and developmental in nature; other (superimposed) disability of the eyes is not shown.



CONCLUSION OF LAW

The Veteran's compound myopic astigmatism is not a compensable disability; service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an October 2009 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  A March 2012 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (A VCAA timing defect is cured by issuance of fully compliant notification followed by readjudication of the claim).   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for an examination of the Veteran (on behalf of VA) in November 2004.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.) 

The Board has reviewed all evidence in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

On April 1976 service entrance examination the Veteran's uncorrected distant vision was 20/50 in the right eye and 20/70 in the left eye, corrected to 20/20 bilaterally.  He was noted to have bilateral myopia with slight astigmatism (not considered disabling).  

A July 1982 service eye consultation notes a diagnosis of slight myopic astigmatism.

On January 1998 service retirement examination the Veteran's distant vision was 20/200 bilaterally and corrected to 20/50 in the right eye and 20/40 in the left eye.

On February 1998 supplemental eye examination the diagnosis was compound myopia "OD" and "SM OS."

In September 2003 correspondence the Veteran stated that his eyesight problems were due to strain while using the computer during his career in the military through 1988.  He noted that he was seen in service for corrective glasses.

On November 2004 eye examination (on behalf of VA) the Veteran presented with a history of degradation of vision and a positive family history of glaucoma.  Uncorrected visual acuity was 20/200 bilaterally and corrected vision was 20/20 bilaterally.  The Veteran's pupils were round equal and reactive, extraocular movements were full, and color vision was intact (all bilaterally).  Slit lamp examination revealed no ptoses, white conjunctivas, clear corneas, deep and quiet anterior chambers, intact irises, and clear lenses (all bilaterally).  Fundus examination revealed clear vitreous, pink and flat optic nerve heads, unremarkable blood vessels, clear macula, and flat and clear periphery (all bilaterally).  Goldman perimeter was full bilaterally.  The diagnosis was bilateral refractive error.   

A January 2009 pre-deployment ophthalmological evaluation notes an assessment of refractive error; the Veteran was released without limitations.  In an associated Report of Medical History he denied eye trouble.  

The Veteran alleges that he has an "eyesight" disability (for which glasses were prescribed) due to using computer monitors in service.  He had bilateral myopia with slight astigmatism (a refractive error) on induction and during service.  As noted above, myopic astigmatism of itself (without superimposed pathology) is not a compensable disability.  There is no indication in the STRs (or on examination on behalf of VA) of superimposed pathology.  Therefore, service connection for compound myopic astigmatism is not warranted.

A chronic disability of either eye other than refractive error was not noted in service, and it is not alleged that the Veteran has any other eye disability.  November 2004 examination (on behalf of VA) revealed only the bilateral refractive error; no other eye disability/visual impairment  was then diagnosed and none is shown by the evidence of record (or alleged)  .

As the Veteran's compound myopic astigmatism is not a compensable disability and he is not shown to have any other eye disabilities, the preponderance of the evidence is against this claim.  Therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for an eye disability (compound myopic astigmatism) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


